The petition by the defendants Joseph A. Moniz and Julie A. Moniz for certification for appeal from the Appellate Court, 47 Conn. App. 234 (AC 16792), is granted, limited to the following issues:
“1. Did the Appellate Court properly decline to address the defendants’ challenge to the plaintiffs use of an affidavit of debt to establish the amount due?
*911The Supreme Court docket number is SC 15889.
Richard P. Weinstein and Nathan A. Schatz, in support of petition.
Decided March 17, 1998
“2. If the answer to the first question is no, did the Appellate Court properly affirm the trial court’s reliance on the affidavit of debt without holding an eviden-tiary hearing?”
NORCOTT and PALMER, Js., did not participate in the consideration or decision of this petition.